Appellant now insists that there was no testimony of an entry at night into the alleged burglarized building. Referring to his confession in evidence, we note that he says that he and his confederates left Cleburne "that night" about 11 o'clock and proceeded to Osceola where the burglary occurred. He further states in said confession that after the burglary "we * * * spent the remainder of the night at my house." This is enough to show that the entry was at night.
Again it is insisted that Patterson being only the bookkeeper and admitting that he was merely an employe of the bank, loaned no money, etc., etc., Mr. Edrington ran the bank, etc., that the allegation of ownership in Patterson was not sustained by the proof. The rules as to alleging and proving ownership in burglary cases are the same as in theft cases. See Art. 457, Vernon's C. C. P., and authorities cited. Ownership of a schoolhouse claimed to have been burglarized at night was held properly laid in the janitor who had charge of the building from 4 p. m. to 8 a. m. Lamater v. State, 38 Tex. Crim. 249. One in possession of the property may, under appropriate circumstances, be alleged as its owner. Bell v. State, 71 S.W. Rep. 24; Piper v. State, 56 Tex.Crim. Rep.; Taylor v. State, 62 Tex.Crim. Rep.. If "A" owned a house and left the State, after asking "B" to look after it for him while he is away, and the house is burglarized, *Page 410 
— ownership should be laid in "B," even though he has it in his temporary custody. Davidson v. State, 86 Tex. Crim. 243. Burglarized buildings belonging to a corporation are sufficiently described as to ownership by alleging same in the person in possession. Guyon v. State, 230 S.W. Rep. 408; McGoldrick v. State, 232 S.W. Rep. 859. It is but a repetition for us to say that Edrington, the cashier of the bank, was out of the State at the time of the burglary and that Patterson, the bookkeeper, was in charge of the bank building and that ownership was properly laid in him.
There can be no question of the fact that the house was entered by some character of force. It was closed when Patterson left it; no broken walls were in evidence the next morning, though the interior of the building bore ample proof of the fact that some one had entered it. The court gave the statutory definition of breaking, and told the jury in appropriate language that if from the evidence they believed appellant so entered said building with the intent to steal, they should convict. We are unable to bring ourselves to believe that appellant has not had that fair trial guaranteed to him. He has been ably defended both in the trial court and here, and we are not in accord with the matters contended for, and the motion for rehearing will be overruled.
Overruled.